DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 15/339,328 last filed on Nov 23rd, 2020.
Claims 2, 3, 7, 9, 10, 14, 16, 17, and 20 were previously cancelled.
Claims 1, 8, and 15 were amended.
Claims 1, 4-6, 8, 11-13, 15, 18, and 19 remain pending and have been examined, directed to ensuring compliance of Internet of Things (IoT) devices.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 103 rejection, using Matsuoka in view of Beaujard, and using amended independent claim 1 for example, the applicant’s representative argued that in providing a solution to the identified performance obligation deficiencies, the applied teachings from Matsuoka appears to teach of a “security score” which is subjective as to what is considered optimal, because it is based upon a user, company, or organization’s determination 
In response, the examiner reviewed both the filed application’s specifications along with Matsuoka’s teachings once again and would respectfully disagree with the representative’s assessment/interpretation.  The present application’s filed specifications ¶¶ [0014] and [0023] explained that due to different standards and/or requirements, part of the inventive goal or the advantages/benefits to ensuring compliance was to limit the various IoT devices to within a defined localized region and follow the laws and regulations enforced in that region.  However, even with this kind of premise, it does not completely rule out “subjective” standards as issued by say a safety/security company in a localized region.  Matsuoka ¶¶ [0121-122] for example also disclosed that a security criterion can be based upon various factors, including for example the laws, rules, and regulations of the jurisdiction(s) where the home is located, which in other words would be based upon the “municipal laws” of that localized region.  Furthermore, the current claimed concept for when it comes to a sensor for regulating temperature and ensuring that this sensor adherers to at least one of the legal requirements, contractual obligations, and regulatory requirements, at any applicable dates, following municipal law (mandated by a landlord) for which the sensor resides, the examiner would contend that this concept is still easily taught and/or suggested from Matsuoka’s various examples.  This would be applicable for any smart sensor that relates to temperature, including smart thermostats, smart hazard devices, heat sensors, or even HVAC systems.  If we considered a straightforward example with a smart device that can detect for example temperature or high levels of heat like a fire, and with fire, it would be very straightforward and not subjective, wherein the local fire department 

The representative further argued on pages 14-15 that with respect to Matsuoka’s ¶ [0121] that the security criterion was directed towards the number of required smart devices, and not towards a configuration deficiency of a single device itself.
In response to this, the examiner again respectfully disagrees.  Paragraph [0121] described an example of how a security criterion can be based upon a required number of smart devices, which in turn is based upon a plurality of additional factors, which included the laws, rules, and regulations of the jurisdiction(s) where the home is located (or in other words, municipal law).  Therefore, this example teaches and/or suggests that the number of IoT devices/smart devices needed is adhering to local municipal laws/regulations/requirements.  In addition, there are other sections throughout Matsuoka that used other synonymous terms like “zip code” for example to explain the same concept.

The representative further argued on pages 15-16 about the interpretation of a landlord versus a tenant and what a landlord can mandate with respect to the smart devices.  The 
In response, once again, the examiner respectfully disagrees.  The examiner understands the distinction between a landlord versus an occupant by definition.  However, the two are not mutually exclusive.  A landlord is also a person that can reside within a building that he owns and can be treated or interpreted as an occupant.  Furthermore, whatever this person determines as “safe” is equally subjective, which is no different than what a system or entity or security company would recommend as “safe” with respect to the smart sensor(s), and those “safe” guidelines would be within the bounds of municipal law for that region/location/zip code, (e.g., Matsuoka: ¶¶ [0061], [0076], [0092-93], [0168], and [0121-122]).  

The representative further argued on pages 16-20 about the amended claim language with respect to parsing the knowledge domain (or databases) to find the appropriate documentations regarding the municipal law for the particular IoT device system in question.  The representative appears to have understood the position that Matsuoka in view of Beaujard’s teachings would more expressly teach and/or suggest (or infer) the claimed concepts.  However, the representative further argues that Matsuoka in view of Beaujard do not teach and/or suggest of parsing through externally obtained documentations that contain the municipal laws for which the IoT or smart devices are currently located.  
In response, based upon the examiner’s explanations regarding Matsuoka’s ¶¶ [0121-122] as explained above, it would appear that Matsuoka’s teachings do take into consideration the location or region or zip code of where the devices are located and operating in.  Therefore, 

The other independent claims 8 and 15 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8, 11-13, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0061859 A1 to Matsuoka et al. (referred to hereafter as “Matsuoka”) in view of U.S. Patent Publication No. 2015/0134194 A1 to Beaujard et al. (referred to hereafter as “Beaujard”).

As to claim 1, Matsuoka discloses a method, by one or more processors, for ensuring compliance of Internet of Things (IoT) devices in an IoT network, comprising:
providing one or more solutions for those of a plurality of sensor based devices in an IoT network identified as having performance obligation deficiencies according to a knowledge domain that describes the performance obligations for the plurality of sensor based devices, wherein the one or more solutions include at least combining functionality of, upgrading, and calibrating those of the plurality of sensor based devices in the IoT network; and (Matsuoka discloses of a smart home environment with a plurality of IoT smart devices all throughout the home and these devices are all connected and communicate with a central server or cloud computing system, (e.g., ; and
identifying a performance obligation required for each of the plurality of sensor based devices, wherein the performance obligation includes performing a functionality in compliance with legal requirements, contractual obligations, or regulatory requirements, wherein at least one of the legal requirements, contractual obligations, and regulatory requirements includes identifying whether a temperature regulated by at least one of the sensor based devices falls above or below a threshold temperature, on any applicable dates, specifically mandated by leasing provisions in municipal law for a landlord having a tenancy in which the at least one of the sensor based devices resides; wherein the one or more solutions are implemented into those of the plurality of sensor based devices identified as having the performance obligation deficiencies according to the legal requirements, contractual obligations, and regulatory requirements of the performance obligation of each respective one of the plurality of sensor based devices to correct to performance obligation deficiencies including initiating a heating or cooling unit to bring the temperature into compliance with the municipal law (Matsuoka discloses that the system can identify a variety of smart devices within an exemplary home network and can provision, maintain and upgrade the smart devices to perform optimally in accordance with the local region’s laws and regulations.  With respect to a temperature related sensor, Matsuoka disclosed of examples involving smart thermostats or heat sensors that can monitor for changes in temperature, both indoors and outdoors, within the local vicinity of the smart sensor(s), as well as taking into consideration and learning of the users’ patterns, and thus able to provide data over a period of time/date, and if something unexpected is detected, appropriate law enforcement or emergency services like fire and ambulatory services can be contacted (e.g., ¶¶ [0092-93], [0168], [0061], and [0261]).  Matsuoka further discloses that an example of a security criterion can be based upon and not limited to the laws, rules, and regulations of the jurisdiction(s) where the home is located (e.g., ¶¶ [0121-122]) or in other words, based upon the “municipal laws” of the geographical region.  Matsuoka provided numerous examples related to all sorts of smart devices, including temperature related scenarios.  The system/smart devices ; and
parsing the knowledge domain having an ontology of each performance obligation of the plurality of sensor based devices, wherein documents obtained externally to the knowledge domain containing all laws and regulatory requirements for a region in which the plurality of sensor based devices are currently located are ingested into the knowledge domain and subsequently parsed to determine those portions of the documents of the legal requirements, contractual obligations, and regulatory requirements applicable to each of the plurality of sensor based devices using natural language processing (NLP) (Matsuoka discloses that the smart devices can all communicate and check with a knowledge database such as a central server or cloud computing system, which can provide more details regarding any standardizes criterions that need to be met (e.g., laws, rules, and regulations).  The central server or cloud computing system can be further associated with one or more manufacturer, support entities, or service providers to consult and/or obtain any necessary information to address any issues that may arise, which can be based further upon region/locality/zip code (e.g., Matsuoka: ¶¶ [0033-34], [0109-110], [0168], and [0121-122]).  

Matsuoka however does not expressly disclose of obtaining or parsing documents from these external sources nor of specifically parsing such documents using natural language processing.
Beaujard more expressly discloses of an overall system involved with diagnosing, interrogating and maintaining equipment within larger systems like onboard aircraft/avionics equipment.  More specifically, in Beaujard’s scenario(s), the various onboard aircraft/avionics components can be interpreted as IoT devices, with various capabilities.  Beaujard mentions onboard measuring equipment that are linked to communicate with remote systems.  With respect to maintaining or diagnosing problems, Beaujard discloses of communicating with external/remote central server to obtain and download maintenance documents to a local client’s device/location, such as to a localized smart mobile maintenance device (103), to ensure the proper handling of the various onboard components/devices.  In addition, Beaujard also discloses of utilizing natural language processing tools on the technical documentations as well (e.g., Beaujard: ¶¶ [0126], [0045-47], [0058], and [0063-64] and Figure 5a). 
Based upon Beaujard’s teachings, it would be understood by one of ordinary skill in the art, that despite focusing on just aircraft/avionics equipment, Beaujard’s teachings are readily applicable towards other fields as well.  And in comparison, . 

As to claim 4, Matsuoka further discloses the method of claim 1, further including analyzing the knowledge domain to identify the one or more solutions to correct the performance obligation deficiencies (Matsuoka discloses that the system can determine if any of the smart devices within the smart home environment are outdated/insufficient, sufficient or top notch, which further means that the system can help determine what is lacking to either replace or update the one or more smart devices, e.g., Matsuoka: ¶¶ [0255-256] and [0262).

As to claim 5, Matsuoka further discloses the method of claim 1, further including determining a performance capability of each of the plurality of sensor based devices to enable identification of the performance obligation deficiencies according to the knowledge domain (once again, Matsuoka discloses that by knowing the full capabilities of each smart device and relying on the central server or cloud computing system for any necessary information, then the system can determine if the smart devices are performing optimally or not, e.g., Matsuoka: ¶¶ [0033-34], [0255-256], and [0262]).

As to claim 6, Matsuoka further discloses the method of claim 1, further including: 
identifying a degree of the performance obligation deficiencies according to legal requirements, contractual obligations, regulatory requirements, or a combination thereof using an ontology included in the knowledge domain; or 
receiving legal requirements, contractual obligations, and regulatory requirements in the knowledge domain in the IoT network from one or more external services to enable identification of the performance obligation deficiencies for one or more of the plurality of sensor based devices (Matsuoka discloses of the smart devices being able to utilize the central server or cloud based system to obtain information on what areas can be improved upon, such as with evaluating that the smart devices themselves need to be replaced or updated if necessary, in order to ensure an optimal .

As to claims 8 and 10-13, see the similar corresponding rejections of claims 1 and 3-6 respectively. 

As to claims 15, 17, 18, and 19, see the similar corresponding rejections of claims 1, 3, 4-5, and 6 respectively.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455